               Case 19-70066                    Doc           Filed 07/03/19          Entered 07/03/19 14:25:23                Desc Main
                                                                  Document            Page 1 of 3



 Fill in this information to identify the case:
 Debtor 1 Lindsay N Hubbard

 Debtor 2
               (Spouse, if filing)

 United States Bankruptcy Court for the: Central District of Illinois
                                                                        (State)


 Case number 19-70066



Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                                         12/16
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s principal
residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you assert are recoverable
against the debtor or against the debtor’s principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

Name of Creditor: Carrington Mortgage Services, LLC                                                 Court Claim No. (if known): 1-1

Last four digits of any number
you use to identify the debtor's                  XXXXXX8769
account:

Does this notice supplement a prior notice of postpetition fees,
expenses, and charges?’

      No
      Yes. Date of last notice:

Part 1:         Itemize Postpetition Fees, Expenses and Charges

Itemize the fees, expenses, and charges incurred on the debtor's mortgage account after the petition was filed. Do not include any
escrow account disbursements or any amounts previously itemized in a notice filed in the case or ruled on by the bankruptcy court.
If the court has previously approved an amount, indicate that approval in parentheses after the date the amount was incurred.

        Description                                                               Dates incurred                                         Amount


1.       Late charges                                                                                                         (1)                   $0.00


2.       Non-sufficient funds (NSF) fees                                                                                      (2)                   $0.00
3.       Attorney fees                                                                                                        (3)                   $0.00
4.       Filing fees and court costs                                                                                          (4)                   $0.00
                                                                                   03/22/2019 Attorneys’ fees for
                                                                                   preparing and reviewing proof of
5.       Bankruptcy/Proof of claim fees                                            claim                                      (5)                 $325.00
6.       Appraisal/broker's price opinion fees                                                                                (6)                   $0.00
7.       Property inspection fees                                                                                             (7)                   $0.00
8.       Tax advances (non-escrow)                                                                                            (8)                   $0.00
9.       Insurance advances (non-escrow)                                                                                      (9)                   $0.00
10.      Property Preservation expenses. Specify: __________                                                                  (10)                  $0.00
                                     Attorneys’ fees for reviewing plan
11.      Other. Specify:             and schedules                                  02/07/2019                               (11)                 $325.00

The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid. See 11 U.S.C. §1322(b)(5) and
Bankruptcy Rule 3002.1.




Official Form 410S2                          Notice of Postpetition Mortgage Fees, Expenses, and Charges                        page 1
          Case 19-70066                Doc            Filed 07/03/19           Entered 07/03/19 14:25:23                   Desc Main
                                                          Document             Page 2 of 3
Debtor 1 Lindsay N Hubbard                                                                                                 Case number (if known) 1-1



Part 2:      Sign Here

The person completing this notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.

Check the appropriate box

    I am the creditor.
    I am the creditor’s authorized agent.

I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.

             X    /s/ Richard B. Aronow                                                      Date: July 03, 2019
                  Signature




Print:            Richard B Aronow                                                           Title Attorney for Creditor
                  First Name                Middle Name           Last Name

Company           Shapiro Kreisman & Associates, LLC


Address           2121 Waukegan Road, Suite 301
                  Number           Street

                  Bannockburn, IL 60015
                  City                                    State     ZIP Code


Contact phone     (847) 291-1717                                                             Email




Official Form 410S2                    Notice of Postpetition Mortgage Fees, Expenses, and Charges                            page 2
         Case 19-70066              Doc       Filed 07/03/19             Entered 07/03/19 14:25:23                Desc Main
                                                  Document               Page 3 of 3

                                                              Case No:   19-70066

                                                 UNITED STATES BANKRUPTCY COURT



Certificate of Service


I hereby certify that a copy of the foregoing Notice of Postpetition Mortgage Fees, Expenses, and Charges was served on the parties listed
below by postage prepaid U.S. Mail, First Class or served electronically through the Court's ECF System at the e-mail address registered
with the court on

Date:   July 03, 2019

Chapter 13 Trustee: Marsha L Combs-Skinner

Trustee Address: 108 S Broadway, PO Box 349, Newman, IL 61942

Trustee Email:


Debtor's Counsel Name: Jerry D Graham, Jr., JD Graham PC

Debtor's Counsel Address: 1 Eagle Center, Suite 3A, O'Fallon, IL 62269

Debtor's Counsel Email: court@jdgrahamlaw.com


Debtor 1 Name: Lindsay N Hubbard

Debtor 2 Name:

Debtor's Mailing Address: 617 W. South 9th St, Shelbyville, IL 62565

Debtor Email:


                                                                                /s/ Richard B. Aronow___________________________
                                                                                Richard B Aronow
